Case 0:17-cv-62255-MGC Document 108 Entered on FLSD Docket 03/06/2020 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
   ____________________________________
                                        :
   SECURITIES AND EXCHANGE              :
   COMMISSION,                          :
                                        :
         Plaintiff,                     : Case No. 17-62255-Civ-COOKE/HUNT
                                        :
                  v.                    :
                                        :
   IBRAHIM ALMAGARBY and                :
   MICROCAP EQUITY GROUP, LLC,          :
                                        :
         Defendants.                    :
   ____________________________________:

                                        JOINT WITNESS LIST

           Plaintiff United States Securities and Exchange Commission (“SEC”) and Defendants

   Ibrahim Almagarby and Microcap Equity Group, LLC (“Defendants”), by their respective

   counsel, hereby file the parties’ joint witness list, as directed by the Court’s scheduling order

   [Doc. 58], for the trial in this matter which is currently scheduled to commence on April 13,

   2020.

           The SEC intends to call the following witnesses:

           Witness                Identifier             Subject                         Est. Est.
                                                                                         Direct Cross

           Ibrahim Almagarby      Microcap               Business operations             3 hr    2 hr
                                  Equity Group           of Microcap Equity
                                                         Group including
                                                         securities transactions

           Anthony P. Fusco       Bridgewater            Work on behalf of               1 hr    ½ hr
                                  Capital Group          Microcap Equity Group
                                                         as a finder
Case 0:17-cv-62255-MGC Document 108 Entered on FLSD Docket 03/06/2020 Page 2 of 3




        Robert Lowry          Lowry Consulting        Expert rebuttal testimony     2 hr    2 hr
                              Virginia                if Defendants are permitted
                                                      to call proposed expert
                                                      James Burns (motion to
                                                      exclude pending)

                                                      Summary witness testimony 2 hr        ½ hr
                                                      regarding Microcap Equity
                                                      Group trading patterns,
                                                      holding periods, etc., based
                                                      on voluminous brokerage
                                                      and other business records


        Business records      Various                 Defendants have indicated
        authentication                                that they will stipulate as to
        witnesses                                     authenticity of records, obviating
                                                      the need for such witnesses

        Defendants intend to call the following witnesses:

        Witness               Identifier              Subject                       Est. Est.
                                                                                    Direct Cross

        James Burns           Attorney, Willkie       Expert testimony,             3 hr    3 hr
                              Farr, Washington,       if permitted (motion
                              DC                      to exclude pending)


        James Thibodeau       SEC Staff Attorney      Will be called as corporate   2 hrs   1 hr
                              Salt Lake City, UT      representative of SEC on
                                                      corporate knowledge to
                                                      which he testified in his
                                                      Rule 30(b)(6) deposition
                                                      and his personal know-
                                                      ledge regarding the case.




                                                  2
Case 0:17-cv-62255-MGC Document 108 Entered on FLSD Docket 03/06/2020 Page 3 of 3




   Dated: March 6, 2020                            Respectfully submitted,



    /s/ Robert K. Gordon                           /s/ James D. Sallah
    Robert K. Gordon                               James D. Sallah
    William P. Hicks                               Jeffrey L. Cox
                                                   Joshua F. Bautz
    Securities and Exchange Commission             Joshua A. Katz
    950 East Paces Ferry Road, NE, Suite 900
    Atlanta, GA 30326                              Sallah, Astarita & Cox, LLC
    Tel.: 404-842-7600                             3010 N. Military Trail, Suite 210
    Fax: 404-842-7666                              Boca Raton, FL 33431
                                                   Tel: 561-989-9080
    Counsel for Plaintiff                          Fax: 561-989-9020

                                                   Mark David Hunter
                                                   Jenny D. Johnson-Sardella
                                                   Robert C. Harris
                                                   Sharifa G. Hunter
                                                   Hunter Taubman Fischer & Li LLC
                                                   2 Alhambra Plaza, Suite 650
                                                   Coral Gables, FL 33134

                                                   Counsel for Defendants




                                               3
